Title: To James Madison from Thomas Jefferson, 4 March 1800
From: Jefferson, Thomas
To: Madison, James


Mar. 4. 1800.
I have never written to you since my arrival here for reasons which were explained. Your’s of Dec. 29. Jan. 4. 9. 12. 18. & Feb. 14. have therefore remained unacknoleged. I have at different times inclosed to you such papers as seemed interesting. To-day I forward Bingham’s amendment to the election bill formerly inclosed you, mr. Pinkney’s proposed amendmt. to the constn., & the report of the Ways & Means. B.’s amendmt. was lost by the usual majority of 2 to 1. A very different one will be proposed containing the true sense of the Minority, viz that the two houses, voting by heads, shall decide such questions as the constitution authorises to be raised. This may probably be taken up in the other house under better auspices. For tho’ the federalists have a great majority there, yet they are of a more moderate temper than for some time past. The Senate however seem determined to yeild to nothing which shall give the other house greater weight in the decision on elections than they have. Mr. Pinckney’s motion has been supported, and is likely to have some votes, which were not expected. I rather believe he will withdraw it, and propose the same thing in the form of a bill; it being the opinion of some that such a regulation is not against the present constitution. In this form it will stand a better chance to pass, as a majority only in both houses will be necessary. By putting off building the 74s. & stopping enlistments the loan will be reduced to 3½ millions. But I think it cannot be obtained. For though no new bankruptcies have happened here for some weeks, or in New York yet they continue to happen in Baltimore, & the whole commercial race are lying on their oars, and gathering in their affairs, not knowing what new failures may put their resources to the proof. In this state of things they cannot lend money. Some foreigners have taken asylum among us, with a good deal of money, who may perhaps chuse that deposit. Robbins’s affair has been under agitation for some days. Livingston made an able speech of 2½ hours yesterday. The advocates of the measure feel it’s pressure heavily; & tho’ they may be able to repel L’s motion of censure, I do not believe they can carry Bayard’s of approbation. The landing of our envoys at Lisbon, will risk a very dangerous consequence, inasmuch as the news of Truxton’s aggression will perhaps arrive at Paris before our commissioners will. Had they gone directly there, they might have been two months ahead of that news. We are entirely without further information from Paris. By letters from Bourdeaux of Dec. 7. tobo. was then from 25. to 27. D. pr. Cwt. yet did Marshal maintain on the non-intercourse bill, that it’s price at other markets had never been affected by that law. While the navigating and provision states who are the majority can keep open all the markets, or at least sufficient ones for their objects, the cries of the tobacco makers, who are the minority, and not at all in favor, will hardly be listened to. It is truly the fable of the cat pulling the nuts out of the fire with the monkey’s paw; and it shews that G. Mason’s proposition in the convention was wise, that on laws regulating commerce two thirds of the votes should be requisite to pass them. However it would have been trampled under foot by a triumphant majority.
Mar. 8. My letter has lain by me till now, waiting mr. Trist’s departure. The question has been decided to-day on Livingston’s motion respecting Robbins. 35 for it, about 60. against it. Livingston, Nicholas & Gallatin distinguished themselves on one side & J. Marshall greatly on the other. Still it is believed they will not push Bayard’s motion of approbation. We have this day also decided in Senate on the motion for overhauling the editor of the Aurora. It was carried as usual by about 2. to 1. H. Marshall voting of course with them, as did & frequently does Anderson of Tennissee, who is perfectly at market. It happens that the other party are so strong that they do not think either him or Marshall worth buying. As the conveyance is confidential, I can say something on a subject which to those who do not know my real dispositions respecting it, might seem indelicate. The Feds begin to be very seriously alarmed about their election next fall. Their speeches in private, as well as their public & private demeanor to me indicate it strongly. This seems to be the prospect. Keep out Pensylva., Jersey & N. York, & the rest of the states are about equally divided; and in this estimate it is supposed that N. Carolina & Maryland added together are equally divided. Then the event depends on the 3. middle states beforementd. As to them, Pensylva. passes no law for an election at the present session. They confide that the next election gives a decided majority in the two houses when joined together. Mckain therefore intends to call the legislature to meet immediately after the new election to appoint electors themselves. Still you will be sensible there may arise a difficulty between the two houses about voting by heads or by houses. The republican members here from Jersey are entirely confident that their two houses, joined together, have a majority of republicans; their council being republican by 6. or 8. votes, & the lower house federal by only 1. or 2. and they have no doubt the approaching election will be in favor of the republicans. They appoint electors by the two houses voting together. In N. York all depends on the success of the city election which is of 12. members, & of course makes a difference of 24. which is sufficient to make the two houses, joined together, republican in their vote. Govr. Clinton, Genl. Gates, & some other old revolutionary characters have been put on the republican ticket. Burr, Livingston &c. entertain no doubt on the event of that election. Still these are the ideas of the republicans only in these three states, & we must make great allowance for their sanguine views. Upon the whole I consider it as rather more doubtful than the last election; in which I was not decieved in more than a vote or two. If Pensylvania votes, then either Jersey or New York giving a republican vote, decides the election. If Pensylva. does not vote, then New York determines the election. In any event we may say that if the city election of N. York is in favor of the Republican ticket, the issue will be republican; if the federal ticket for the city of N. York prevails, the probabilities will be in favor of a federal issue, because it would then require a republican vote both from Jersey & Pensva. to preponderate against New York, on which we could not count with any confidence. The election of New York being in April it becomes an early & interesting object. It is probable the landing of our envoys in Lisbon will add a month to our session: because all that the Eastern men are anxious about is to get away before the possibility of a treaty’s coming in upon us. You must consider the money you have in mr. Barnes’s hands as wholly at your disposal. I have no note here of the amount of our nail account; but it is small and will be quite as convenient to me to recieve after I go home. Present my respectful salutations to mrs. Madison and be assured of my constant & affectionate esteem.
